Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-132828 and 333-147939 on Form S-8 of our report dated June 10, 2010, relating to the financial statements and financial statement schedules of Great Plains Energy Incorporated 401(k) Savings Plan, appearing in this Annual Report on Form 11-K of the Great Plains Energy Incorporated 401(k) Savings Plan for the year ended December 31, 2009. /s/ DELOITTE & TOUCHE LLP Kansas City, Missouri June 10, 2010
